Title: To James Madison from Perrin Willis, 13 November 1816
From: Willis, Perrin
To: Madison, James



Dear Sir
Washington Nov. 13th: 1816

Having heard that Mr. Lee has declined accepting the appointment of accountant to the War Department; I beg leave to renew my application for that situation. And to assure you, Sir, that my zeal for the publick good will in case of your pleasure to appoint me, prompt me to discharge with punctuality and fidelity the duties of the station.
I have recently discovered that the vacancy supposed to exist in the Staff, of Asst. Adj. Genr. was a mistake, the result of letters received by the War Department.  I have the honor to be With high consideration Your Most Obt. Servt.

Perrin Willis

